DETAILED ACTION

This office action is a response to the application filed on 10/23/2020, which is a continuation of application 16/215,360 filed on 12/10/2018, which is a continuation of application 16/158,182 filed on 10/11/2018, which is a divisional of 15/169,420 filed on 5/31/2016, which claims priority from provisional application 62/190,506 filed on 7/9/2015. Claims 1-30 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 12, 20 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, 21 and 29 of U.S. Patent No. 10834750. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious variation of the claims of the Patent.

Regarding claims 1, 5, 12, 20 and 28, the Patent discloses as set forth below:

Claims of the instant application
Claims of the Patent 10834750
1. A method of wireless communication, comprising:
determining a set of resources reserved for uplink control information (UCI); and
receiving at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), the receiving occurring during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first.
1. A method of wireless communication, comprising:
determining channel state information (CSI) for a communication link that uses a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first TTI duration;
identifying resources of an unscheduled uplink channel on which to transmit a report with the determined CSI, wherein the identified resources are reserved for uplink control information (UCI) and a number of resources reserved is based on whether a corresponding transmission is to be a coherent transmission or a non-coherent transmission;
identifying subcarriers of at least a first resource block from the identified resources, wherein a number of subcarriers from the identified resources for the coherent transmission is greater than a number of subcarriers from the identified resources for the non-coherent transmission; and
transmitting the report on the identified resources as the corresponding transmission.
5. The method of claim 1, wherein the set of reserved resources includes a set of resource blocks of a TTI having the first TTI duration.
5. The method of claim 1, wherein identifying resources of the unscheduled uplink channel further comprises:
identifying the first resource block and a second resource block, each resource block comprising a two symbol TTI, wherein a group of users corresponding to a first symbol of the first resource block is a same group of users corresponding to a second symbol of the second resource block.
12. An apparatus for wireless communication, comprising:
a processor;
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
determine a set of resources reserved for uplink control information (UCI); and
receive at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first.
11. An apparatus for wireless communication, comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
determine channel state information (CSI) for a communication link that uses a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first TTI duration;
identify resources of an unscheduled uplink channel on which to transmit a report with the determined CSI, wherein the identified resources are reserved for uplink control information (UCI) and a number of resources reserved is based on whether a corresponding transmission is to be a coherent transmission or a non-coherent transmission;
identify subcarriers of at least a first resource block from the identified resources, wherein a number of subcarriers from the identified resources for the coherent transmission is greater than a number of subcarriers from the identified resources for the non-coherent transmission; and
transmit the report on the identified resources as the corresponding transmission.
20. An apparatus for wireless communication, comprising:
means for determining a set of resources reserved for uplink control information (UCI); and
means for receiving at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first.
21. An apparatus for wireless communication, comprising:
means for determining channel state information (CSI) for a communication link that uses a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first TTI duration;
means for identifying resources of an unscheduled uplink channel on which to transmit a report with the determined CSI, wherein the identified resources are reserved for uplink control information (UCI) and a number of resources reserved is based on whether a corresponding transmission is to be a coherent transmission or a non-coherent transmission;
means for identifying subcarriers of at least a first resource block from the identified resources, wherein a number of subcarriers from the identified resources for the coherent transmission is greater than a number of subcarriers from the identified resources for the non-coherent transmission; and
means for transmitting the report on the identified resources as the corresponding transmission.
28. A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to:
determine a set of resources reserved for uplink control information (UCI); and
receive at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first.
29. A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to:
determine channel state information (CSI) for a communication link that uses a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first TTI duration;
identify resources of an unscheduled uplink channel on which to transmit a report with the determined CSI, wherein the identified resources are reserved for uplink control information (UCI) and a number of resources reserved is based on whether a corresponding transmission is to be a coherent transmission or a non-coherent transmission;
identify subcarriers of at least a first resource block from the identified resources, wherein a number of subcarriers from the identified resources for the coherent transmission is greater than a number of subcarriers from the identified resources for the non-coherent transmission; and
transmit the report on the identified resources as the corresponding transmission.

Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other. Claim 1 of the instant application includes the features of determining a set of resources for uplink control information (UCI), receiving a CSI report, a request for resources for sending a CSI report, or signaling indicating a change in CSI; and the receiving occurs during a first TTI duration where a second TTI duration is greater than the first.
These features are similar to the Patent claim 1 features of determining CSI for a communication link that uses a first TTI duration where a second TTI duration is greater than the first TTI duration; identifying resources of an unscheduled uplink channel for transmitting the CSI report, where the resources are reserved for UCI. Therefore, instant application claim 1 is an obvious variation of claim 1 of the Patent, and it is not patentably distinct from the claim 1 of the Patent.
Independent claims 12, 20 and 28 are related to an apparatus and a non-transitory computer-readable medium with similar features as claim 1. Therefore, these claims are obvious variations of claims 11, 21 and 29 of the Patent for the same reasons mentioned above for claim 1. 
Dependent claims 5 include similar features as Patent claim 5 (see table above). Therefore, claim 5 is not patentably distinct from claim 5 of the Patent. 

Claims 1-2, 4, 6-7, 12, 14-16, 20, 22-24, 28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 and 11-14 of U.S. Patent No. 11330619. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious variation of the claims of the Patent.

Regarding claims 1-2, 4, 6-7, 12, 14-16, 20, 22-24, 28 and 30, the Patent discloses as set forth below:

Claims of the instant application
Claims of the Patent 11330619
1. A method of wireless communication, comprising:
determining a set of resources reserved for uplink control information (UCI); and
receiving at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), the receiving occurring during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first.
1. A method of wireless communication at a user equipment (UE), comprising:
identifying resources of an uplink channel on which the UE is to transmit a report with channel state information (CSI), the resources including at least a first resource block and a second resource block, wherein the resources for the UE to transmit the report with CSI are on different respective symbols of the first resource block and the second resource block;
transmitting, via both the first resource block and the second resource block, the report with the CSI for a communication link that uses a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first;
determining a change in a channel state for the communication link; and
transmitting signaling that includes a difference between the CSI and the change in the channel state, wherein at least one of the report with the CSI or the signaling that includes the difference between the CSI and the change in the channel state is transmitted with a different cyclic shift from an uplink reference signal.

2. The method of claim 1, wherein the report with the CSI or the signaling that includes the difference between the CSI and the change in the channel state is transmitted on resources selected from a set of resources reserved for uplink control information (UCI).
2. The method of claim 1, further comprising:
transmitting signaling that indicates the set of reserved resources to the UE.
2. The method of claim 1, wherein the report with the CSI or the signaling that includes the difference between the CSI and the change in the channel state is transmitted on resources selected from a set of resources reserved for uplink control information (UCI).
4. The method of claim 1, wherein the set of reserved resources includes resources reserved for a scheduling request (SR), the CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof.
3. The method of claim 2, wherein the set of resources reserved for UCI comprises resources reserved for scheduling request (SR), CSI reports, hybrid automatic repeat request (HARQ) feedback, or any combination thereof.
6. The method of claim 1, wherein the set of reserved resources is based at least in part on a number UEs for which the set of reserved resources is allocated.
4. The method of claim 2, wherein the set of resources reserved for UCI is reserved based at least in part on a number of UEs for which the set of resources reserved for UCI is allocated, and wherein the number of UEs comprises coherent users or non-coherent users, or both.
7. The method of claim 6, wherein the number of UEs includes coherent users or non-coherent users, or both.
See Claim 4.
12. An apparatus for wireless communication, comprising:
a processor;
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
determine a set of resources reserved for uplink control information (UCI); and
receive at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first.
6. An apparatus for wireless communication, comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to:
identify resources of an uplink channel on which the apparatus is to transmit a report with channel state information (CSI), the resources including at least a first resource block and a second resource block, wherein the resources for the apparatus to transmit the report with CSI are on different respective symbols of the first resource block and the second resource block;
transmit, via both the first resource block and the second resource block, the report with the CSI for a communication link that uses a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first;
determine a change in a channel state for the communication link; and
transmit signaling that includes a difference between the CSI and the change in the channel state, wherein at least one of the report with the CSI or the signaling that includes the difference between the CSI and the change in the channel state is transmitted with a different cyclic shift from an uplink reference signal.

7. The apparatus of claim 6, wherein the report with the CSI or the signaling that includes the difference between reported CSI and the change in the channel state is transmitted on resources selected from a set of resources reserved for uplink control information (UCI).
14. The apparatus of claim 12, wherein the set of reserved resources includes resources reserved for a scheduling request (SR), the CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof, and wherein the set of reserved resources includes a set of resource blocks of a TTI having the first TTI duration.
8. The apparatus of claim 7, wherein the set of resources reserved for UCI comprises resources reserved for scheduling request (SR), CSI reports, hybrid automatic repeat request (HARQ) feedback, or any combination thereof.
See claim 6
15. The apparatus of claim 12, wherein the set of reserved resources is based at least in part on a number UEs for which the set of reserved resources is allocated.
9. The apparatus of claim 7, wherein the set of resources reserved for UCI is reserved based at least in part on a number of UEs for which the set of resources reserved for UCI is allocated, and wherein the number of UEs comprises coherent users or non-coherent users, or both.
16. The apparatus of claim 15, wherein the number of UEs includes coherent users or non-coherent users, or both.
Claim 9
20. An apparatus for wireless communication, comprising:
means for determining a set of resources reserved for uplink control information (UCI); and
means for receiving at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first.
11. An apparatus for wireless communication, comprising:
means for identifying resources of an uplink channel on which the apparatus is to transmit a report with channel state information (CSI), the resources including at least a first resource block and a second resource block, wherein the resources for the apparatus to transmit the report with CSI are on different respective symbols of the first resource block and the second resource block;
means for transmitting, via both the first resource block and the second resource block, the report with the CSI for a communication link that uses a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first;
means for determining a change in a channel state for the communication link; and
means for transmitting signaling that includes a difference between the CSI and the change in the channel state, wherein at least one of the report with the CSI or the signaling that includes the difference between the CSI and the change in the channel state is transmitted with a different cyclic shift from an uplink reference signal.

12. The apparatus of claim 11, wherein the report with the CSI or the signaling that includes the difference between the CSI and the change in the channel state is transmitted on resources selected from a set of resources reserved for uplink control information (UCI).
22. The apparatus of claim 20, wherein the set of reserved resources includes resources reserved for a scheduling request (SR), the CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof, and wherein the set of reserved resources includes a set of resource blocks of a TTI having the first TTI duration.
13. The apparatus of claim 12, wherein the set of resources reserved for UCI comprises resources reserved for scheduling request (SR), CSI reports, hybrid automatic repeat request (HARQ) feedback, or any combination thereof.
Claim  11.
23. The apparatus of claim 20, wherein the set of reserved resources is based at least in part on a number UEs for which the set of reserved resources is allocated.
14. The apparatus of claim 12, wherein the set of resources reserved for UCI is reserved based at least in part on a number of UEs for which the set of resources reserved for UCI is allocated, and wherein the number of UEs comprises coherent users or non-coherent users, or both.
24. The apparatus of claim 23, wherein the number of UEs includes coherent users or non-coherent users, or both.
Claim 14.
28. A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to:
determine a set of resources reserved for uplink control information (UCI); and
receive at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first.
Variation of claims 1, 2
30. The apparatus of claim 28, wherein the set of reserved resources includes resources reserved for a scheduling request (SR), the CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof, and wherein the set of reserved resources includes a set of resource blocks of a TTI having the first TTI duration.
Variation of claims 1 and 3.


Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other. Claim 1 of the instant application includes the features of determining a set of resources for uplink control information (UCI), receiving a CSI report, a request for resources for sending a CSI report, or signaling indicating a change in CSI; and the receiving occurs during a first TTI duration where a second TTI duration is greater than the first.
These features are similar to the Patent claim 1 features of identifying resources of an uplink channel for transmitting a CSI report, transmitting the report for a communication link that uses a first TTI duration where a second TTI duration is greater than the first, and determining a change in a channel state for the link. The feature of determining a set of resource for UCI is similar to the Patent claim 2 feature of CSI being transmitted on resources reserved for UCI. Therefore, instant application claim 1 is an obvious variation of claims 1 and 2 of the Patent, and it is not patentably distinct from the claims 1 and 2 of the Patent.
Independent claims 12, 20 and 28 are related to an apparatus and a non-transitory computer-readable medium with similar features as claim 1. Therefore, these claims are obvious variations of claims 6-7, 11-12 and 1-2 of the Patent for the same reasons mentioned above for claim 1 (also see table above). 
Similarly, dependent claims 2, 4, 6-7, 14-16, 22-24 and 30 are not patentably distinct from claims 2-4, 8-9, 13-14 and 1-3 of the Patent (see table above).

Claims 1-7, 9, 12-16, 18, 20-24, 26 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-15, 17, 19, 21-22 and 24-27 of U.S. Patent No. 10123349. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious variation of the claims of the Patent.

Regarding claims 1-7, 9, 12-16, 18, 20-24, 26 and 28-30, the Patent discloses as set forth below:

Claims of the instant application
Claims of the Patent 10123349
1. A method of wireless communication, comprising:
determining a set of resources reserved for uplink control information (UCI); and
receiving at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), the receiving occurring during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first.
1. A method of wireless communication, comprising:
determining channel state information (CSI) for a communication link that uses a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first TTI duration, wherein the second TTI duration is a subframe including two slots, and wherein the first TTI duration is one slot or less;
identifying resources of an unscheduled uplink channel on which to transmit a report with the determined CSI, wherein the resources are selected from a set of resources reserved for uplink control information (UCI), selection of the resources being based at least in part on a number of user equipment (UEs) for which the set of resources reserved for UCI is allocated; and
transmitting the report on the identified resources.
2. The method of claim 1, further comprising:
transmitting signaling that indicates the set of reserved resources to the UE.
2. The method of claim 1, further comprising:
receiving signaling that indicates the set of resources reserved for UCI.
3. The method of claim 2, wherein the signaling that indicates the set of reserved resources includes a downlink grant.
3. The method of claim 2, wherein the signaling comprises a downlink grant.
4. The method of claim 1, wherein the set of reserved resources includes resources reserved for a scheduling request (SR), the CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof.
4. The method of claim 1, wherein the set of resources reserved for UCI comprises resources reserved for a scheduling request (SR), a CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof.
5. The method of claim 1, wherein the set of reserved resources includes a set of resource blocks of a TTI having the first TTI duration.
5. The method of claim 1, wherein the set of resources reserved for UCI comprises a set of resource blocks of a TTI having the first TTI duration.
6. The method of claim 1, wherein the set of reserved resources is based at least in part on a number UEs for which the set of reserved resources is allocated.
See claim 1. 
7. The method of claim 6, wherein the number of UEs includes coherent users or non-coherent users, or both.
6. The method of claim 1, wherein the number of UEs comprises coherent users or non-coherent users, or both.
9. The method of claim 6, further comprising: transmitting to the UE signaling indicating that a TTI having the first TTI duration is reserved for CSI reporting.
7. The method of claim 1, wherein identifying the resources of the unscheduled uplink channel comprises: determining that a TTI having the first TTI duration is available for CSI reporting.
12. An apparatus for wireless communication, comprising:
a processor;
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
determine a set of resources reserved for uplink control information (UCI); and
receive at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first.
9. An apparatus for wireless communication, comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to:
determine channel state information (CSI) for a communication link that uses a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first TTI duration, wherein the second TTI duration is a subframe including two slots, and wherein the first TTI duration is one slot or less;
identify resources of an unscheduled uplink channel on which to transmit a report with the determined CSI, wherein the resources are selected from a set of resources reserved for uplink control information (UCI), selection of the resources being based at least in part on a number of user equipment (UEs) for which the set of resources reserved for UCI is allocated; and
transmit the report on the identified resources.
13. The apparatus of claim 12, wherein the instructions are further executable by the processor to cause the apparatus to:
transmit signaling that indicates the set of reserved resources to the UE, wherein the signaling that indicates the set of reserved resources includes a downlink grant.
10. The apparatus of claim 9, wherein the instructions are operable to cause the apparatus to: receive signaling that indicates the set of resources reserved for UCI.
11. The apparatus of claim 10, wherein the signaling comprises a downlink grant.
14. The apparatus of claim 12, wherein the set of reserved resources includes resources reserved for a scheduling request (SR), the CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof, and wherein the set of reserved resources includes a set of resource blocks of a TTI having the first TTI duration.
12. The apparatus of claim 9, wherein the set of resources reserved for UCI comprises resources reserved for an SR, a CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof.
13. The apparatus of claim 9, wherein the set of resources reserved for UCI comprises a set of resource blocks of a TTI having the first TTI duration.
15. The apparatus of claim 12, wherein the set of reserved resources is based at least in part on a number UEs for which the set of reserved resources is allocated.
See claim 9
16. The apparatus of claim 15, wherein the number of UEs includes coherent users or non-coherent users, or both.
14. The apparatus of claim 9, wherein the number of UEs comprises coherent users or non-coherent users, or both.
18. The apparatus of claim 15, wherein the instructions are further executable by the processor to cause the apparatus to:
transmit to the UE signaling indicating that a TTI having the first TTI duration is reserved for CSI reporting.
15. The apparatus of claim 9, wherein the instructions operable to cause the apparatus to:
determine that a TTI having the first TTI duration is available for CSI reporting.

20. An apparatus for wireless communication, comprising:
means for determining a set of resources reserved for uplink control information (UCI); and
means for receiving at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first.
17. An apparatus for wireless communication, comprising:
means for determining channel state information (CSI) for a communication link that uses a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first TTI duration, wherein the second TTI duration is a subframe including two slots, and wherein the first TTI duration is one slot or less;
means for identifying resources of an unscheduled uplink channel on which to transmit a report with the determined CSI, wherein the resources are selected from a set of resources reserved for uplink control information (UCI), selection of the resources being based at least in part on a number of user equipment (UEs) for which the set of resources reserved for UCI is allocated; and
transmitting the report on the identified resources.
21. The apparatus of claim 20, wherein the instructions are further executable by the processor to cause the apparatus to:
transmit signaling that indicates the set of reserved resources to the UE, wherein the signaling that indicates the set of reserved resources includes a downlink grant.
Variation of claims 10 and 11.
22. The apparatus of claim 20, wherein the set of reserved resources includes resources reserved for a scheduling request (SR), the CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof, and wherein the set of reserved resources includes a set of resource blocks of a TTI having the first TTI duration.
19. The apparatus of claim 17, wherein the set of resources reserved for UCI comprises resources reserved for a scheduling request (SR), a CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof.
20. The apparatus of claim 17, wherein the set of resources reserved for UCI comprises a set of resource blocks of a TTI having the first TTI duration.
23. The apparatus of claim 20, wherein the set of reserved resources is based at least in part on a number UEs for which the set of reserved resources is allocated.
See claim 17. 
24. The apparatus of claim 23, wherein the number of UEs includes coherent users or non-coherent users, or both.
21. The apparatus of claim 17, wherein the number of UEs comprises coherent users or non-coherent users, or both.
26. The apparatus of claim 23, wherein the instructions are further executable by the processor to cause the apparatus to:
transmit to the UE signaling indicating that a TTI having the first TTI duration is reserved for CSI reporting.
22. The apparatus of claim 17, wherein the means for identifying the resources of the unscheduled uplink channel comprises:
means for determining that a TTI having the first TTI duration is available for CSI reporting.
28. A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to:
determine a set of resources reserved for uplink control information (UCI); and
receive at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first.
24. A non-transitory computer-readable medium storing code for wireless communication, the code comprising one or more instructions executable to:
determine channel state information (CSI) for a communication link that uses a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first TTI duration, wherein the second TTI duration is a subframe including two slots, and wherein the first TTI duration is one slot or less;
identify resources of an unscheduled uplink channel on which to transmit a report with the determined CSI, wherein the resources are selected from a set of resources reserved for uplink control information (UCI), selection of the resources being based at least in part on a number of user equipment (UEs) for which the set of resources reserved for UCI is allocated; and
transmit the report on the identified resources.
29. The non-transitory computer-readable medium of claim 28, wherein the code further includes instructions executable by the processor to:
transmit signaling that indicates the set of reserved resources to the UE, wherein the signaling that indicates the set of reserved resources includes a downlink grant.
25. The non-transitory computer-readable medium of claim 24, wherein the one or more instructions are executable to: receive signaling that indicates the set of resources reserved for UCI.
Also see claims 10 and 11. 

30. The apparatus of claim 28, wherein the set of reserved resources includes resources reserved for a scheduling request (SR), the CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof, and wherein the set of reserved resources includes a set of resource blocks of a TTI having the first TTI duration.
26. The non-transitory computer-readable medium of claim 24, wherein the set of resources reserved for UCI comprises resources reserved for a scheduling request (SR), a CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof.
27. The non-transitory computer-readable medium of claim 24, wherein the set of resources reserved for UCI comprises a set of resource blocks of a TTI having the first TTI duration.


Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other. Claim 1 of the instant application includes the features of determining a set of resources for uplink control information (UCI), receiving a CSI report, a request for resources for sending a CSI report, or signaling indicating a change in CSI; and the receiving occurs during a first TTI duration where a second TTI duration is greater than the first.
These features are similar to the Patent claim 1 features of determining CSI for a communication link that uses a first TTI duration where a second TTI duration is greater than the first TTI duration; identifying resources of an unscheduled uplink channel for transmitting a CSI report, and the resources are selected from a set of resources reserved for UCI. Therefore, instant application claim 1 is an obvious variation of claim 1 of the Patent, and it is not patentably distinct from the claim 1 of the Patent.
Independent claims 12, 20 and 28 are related to an apparatus and a non-transitory computer-readable medium with similar features as claim 1. Therefore, these claims are obvious variations of claims 9, 17 and 24 of the Patent for the same reasons mentioned above for claim 1 (also see table above). 
Similarly, dependent claims 2-7, 9, 13-16, 18, 21-24, 26 and 29-30 are not patentably distinct from claims 2-7, 10-15, 19, 21-22, and 25-27 of the Patent (see table above).


Claim Interpretation – 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Following limitations of Claim 20:
-means for determining a set of resources....
-means for receiving at least one of a report with channel state information (CSI)…
Are being treated in accordance with 35 U.S.C. 112(f) because they use a generic placeholder “means for” coupled with functional language “determining, receiving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitations invoke 35 U.S.C. 112(f), claim 20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Figures 8, 9, 15; specification paragraphs 0091-0095, 0123-0127, 0165-0167. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 26-27 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 21, 26 and 27 recite the limitation "…wherein the instructions are further executable by the processor…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 refers to the apparatus of claim 28. However, the base claims 28 is related to non-transitory computer-readable medium. Therefore, there is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 9, 12, 14-15, 18, 20, 22-23, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2013/0077514; provided in Applicant’s IDS dated 10/23/2020) in view of Sun et al. (US 2017/0164350; provided in Applicant’s IDS dated 10/23/2020, hereinafter Sun).

Regarding claim 1, Dinan discloses a method of wireless communication, comprising: determining a set of resources reserved for uplink control information (UCI) [Dinan paragraph 0044: UCI may be transmitted in a subframe]; and
Receiving at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), the receiving occurring during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first [Dinan discloses regarding channel state information transmission in wireless communication system (Dinan paragraph 0008). Figure 4 shows an example block diagram of a base station (401) and a wireless device (406), which include communication interfaces (402, 407) and wireless communication link 411 (Dinan Figure 4 and paragraph 0017). Dinan discloses that the CSI is transmitted for all serving cells and depending on the device configuration, it may transmit periodic CSI reporting on PUCCH in subframes with or without PUSCH (Physical uplink shared channel) allocation (Dinan paragraph 0036). The uplink channel (PUCCH) may be mapped to a control channel resource (Dinan paragraph 0034), and the time and frequency resources used by the device to report CSI may be controlled by the base station (Dinan paragraph 0035) (i.e. CSI reporting on resources of the set of reserved resources). A subframe is a transmission time interval (See Figure 2 for an example of radio frame timing). Thus, above teachings of Dinan disclose that a device is configured to report CSI for all configured cells on an uplink channel in a TTI - which means that the device has determined the CSI for a communication link served by the cell, and the link uses a TTI or a subframe (as shown in the Figure 2 example of a radio frame). Dinan further discloses that the communication system may include one or more carriers, and different subframe durations such as 1 ms, 2 ms, and 5 ms may also be supported (Dinan paragraph 0011). This indicates that the system supports operation with a first TTI duration (i.e. a subframe with 1 ms duration) and a second TTI (a subframe with 2 or 4 ms duration) that is greater than the first TTI duration. As shown in Dinan Figure 2, a subframe (TTI duration) includes two slots]. 
Although Dinan discloses regarding transmitting UCI (see above); Dinan does not expressly disclose determining a set of resources reserved for UCI.
However, in the same or similar field of invention, Sun discloses that uplink control information (UCI) is transmitted in physical uplink control channel (PUCCH) (Sun paragraph 0053). Sun also discloses that some resources in PUCCH can be reserved for contention based uplink transmission. Within certain PRB (physical resource block) – e.g. PRB m01 - some codes may be reserved for contention information and also for HARQ, CSI feedback or SR with configured or pre-known resource (see Sun paragraph 0092). Reserving resources for contention based uplink transmission is same as determining a set of resources reserved for UCI.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan to have the feature of determining a set of resources reserved for UCI; as taught by Sun. The suggestion/motivation would have been to provide more efficient communication system for handling different uplink channels from different UEs (Sun paragraphs 0003-0005).

Regarding claim 2, Dinan and Sun disclose the method of claim 1. Dinan and Sun further disclose regarding transmitting signaling that indicates the set of reserved resources to the UE [Dinan discloses that the PUCCH resources for CSI and SR may be assigned through signaling such as RRC (Dinan paragraph 0034). CSI and SR comprise uplink control information. Sun also discloses that the UE gets the downlink and uplink assignment information and other control information from downlink control channel (Sun paragraph 0052); and uplink control information is transmitted in uplink control channel, which includes SR, CSI and HARQ (Sun paragraph 0052)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 4, Dinan and Sun disclose the method of claim 1. Dinan and Sun further disclose wherein the set of reserved resources includes resources reserved for a scheduling request (SR), the CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof [Sun discloses that some resources in PUCCH can be reserved for contention based uplink transmission. Within certain PRB (physical resource block) – e.g. PRB m01 - some codes may be reserved for contention information and also for HARQ, CSI feedback or SR with configured or pre-known resource (see Sun paragraph 0092). Sun also discloses that uplink control information (UCI) is transmitted in physical uplink control channel (PUCCH), and UCI includes information such as HARQ, scheduling request (SR) and channel status information (CSI) (Sun paragraph 0053). Thus, the set of resources for UCI comprises resources for SR, CSI feedback or HARQ]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 5, Dinan and Sun disclose the method of claim 1. Dinan and Sun further disclose wherein the set of reserved resources includes a set of resource blocks of a TTI having the first TTI duration [Dinan and Sun disclose that periodic CSI reports may be transmitted on PUCCH in subframes with or without PUSCH allocation (Dinan paragraph 0036). This indicates that a subframe (i.e. a TTI) is available for CSI reporting. Dinan also discloses that a subframe (i.e. a TTI) is used for transmitting UCI on PUCCH or PUSCH depending on configuration of PUSCH and PUCCH (Dinan paragraph 0044), which also indicates that the resources of subframe are used for transmitting UCI. The first TTI duration may correspond to the subframe 202 (out of 10 ms radio frame 201 divided into ten equally sized subframes) (Dinan Figure 2, paragraph 0011). Sun Figure 10 shows examples of resource blocks with different subcarrier spacing and subframe duration (i.e. the duration of physical resource block – PRB) (Sun paragraph 0074). As shown in Sun Figure 11B, a particular subcarrier spacing can be configured and uplink control information (i.e. UCI) can be transmitted on the configured subcarrier (Sun paragraph 0076). Since a subcarrier spacing configuration is related to a particular subframe duration (as shown in Figure 10 and paragraph 0074), this also indicates that resources reserved for UCI comprises resource blocks of a TTI having the first TTI duration (i.e. a particular subframe duration)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 6, Dinan and Sun disclose the method of claim 1. Dinan and Sun further disclose wherein the set of reserved resources is based at least in part on a number UEs for which the set of reserved resources is allocated [Sun Figure 21 shows some examples of PUCCH resources. A resource from a resource pool is chosen for PUCCH or PRACH corresponding to information coming from different UEs (Sun paragraph 0092). As different UE may pass different channels, different resource groups can be designed for UE in different channel conditions (Sun paragraph 0092). Above teachings of Sun indicate that the resources are reserved for uplink information based in part on the information received from a number of UEs]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 9, Dinan and Sun disclose the method of claim 6. Dinan and Sun further disclose regarding transmitting to the UE signaling indicating that a TTI having the first TTI duration is reserved for CSI reporting [Dinan and Sun already disclose regarding transmitting periodic CSI reporting on PUCCH in subframes with or without PUSCH allocation (Dinan paragraph 0036). This indicates that a subframe (i.e. a TTI) is available for CSI reporting. The first TTI duration may correspond to the subframe 202 (out of 10 ms radio frame 201 divided into ten equally sized subframes) (Dinan Figure 2, paragraph 0011). Sun Figure 10 shows examples of resource blocks with different subcarrier spacing and subframe duration (i.e. the duration of physical resource block – PRB) (Sun paragraph 0074). As shown in Sun Figure 11B, a particular subcarrier spacing can be configured and uplink control information can be transmitted on the configured subcarrier (Sun paragraph 0076). Since a subcarrier spacing configuration is related to a particular subframe duration (as shown in Figure 10 and paragraph 0074), this also indicates determining a particular TTI (subframe duration) for CSI reporting and transmitting the signaling]. In addition, the same motivation is used as the rejection of claim 6. 

Regarding claim 12, Dinan discloses an apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to [Dinan discloses regarding channel state information transmission in wireless communication system (Dinan paragraph 0008). Figure 4 shows an example block diagram of a base station (401) and a wireless device (406), which include communication interfaces (402, 407) and wireless communication link 411 (Dinan Figure 4 and paragraph 0017). The base station and wireless device also include a processor (403, 408), program code instructions (405, 410) stored in memory (404, 409) and executable by the processor (Dinan paragraph 0017)]:
Determine a set of resources reserved for uplink control information (UCI) [Dinan paragraph 0044: UCI may be transmitted in a subframe]; and
Receive at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first [Dinan discloses regarding channel state information transmission in wireless communication system (Dinan paragraph 0008). Figure 4 shows an example block diagram of a base station (401) and a wireless device (406), which include communication interfaces (402, 407) and wireless communication link 411 (Dinan Figure 4 and paragraph 0017). Dinan discloses that the CSI is transmitted for all serving cells and depending on the device configuration, it may transmit periodic CSI reporting on PUCCH in subframes with or without PUSCH (Physical uplink shared channel) allocation (Dinan paragraph 0036). The uplink channel (PUCCH) may be mapped to a control channel resource (Dinan paragraph 0034), and the time and frequency resources used by the device to report CSI may be controlled by the base station (Dinan paragraph 0035) (i.e. CSI reporting on resources of the set of reserved resources). A subframe is a transmission time interval (See Figure 2 for an example of radio frame timing). Thus, above teachings of Dinan disclose that a device is configured to report CSI for all configured cells on an uplink channel in a TTI - which means that the device has determined the CSI for a communication link served by the cell, and the link uses a TTI or a subframe (as shown in the Figure 2 example of a radio frame). Dinan further discloses that the communication system may include one or more carriers, and different subframe durations such as 1 ms, 2 ms, and 5 ms may also be supported (Dinan paragraph 0011). This indicates that the system supports operation with a first TTI duration (i.e. a subframe with 1 ms duration) and a second TTI (a subframe with 2 or 4 ms duration) that is greater than the first TTI duration. As shown in Dinan Figure 2, a subframe (TTI duration) includes two slots]. 
Although Dinan discloses regarding transmitting UCI (see above); Dinan does not expressly disclose determining a set of resources reserved for UCI.
However, in the same or similar field of invention, Sun discloses that uplink control information (UCI) is transmitted in physical uplink control channel (PUCCH) (Sun paragraph 0053). Sun also discloses that some resources in PUCCH can be reserved for contention based uplink transmission. Within certain PRB (physical resource block) – e.g. PRB m01 - some codes may be reserved for contention information and also for HARQ, CSI feedback or SR with configured or pre-known resource (see Sun paragraph 0092). Reserving resources for contention based uplink transmission is same as determining a set of resources reserved for UCI.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan to have the feature of determining a set of resources reserved for UCI; as taught by Sun. The suggestion/motivation would have been to provide more efficient communication system for handling different uplink channels from different UEs (Sun paragraphs 0003-0005).

Regarding claim 14, Dinan and Sun disclose the apparatus of claim 12. Dinan and Sun further disclose wherein the set of reserved resources includes resources reserved for a scheduling request (SR), the CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof [Sun discloses that some resources in PUCCH can be reserved for contention based uplink transmission. Within certain PRB (physical resource block) – e.g. PRB m01 - some codes may be reserved for contention information and also for HARQ, CSI feedback or SR with configured or pre-known resource (see Sun paragraph 0092). Sun also discloses that uplink control information (UCI) is transmitted in physical uplink control channel (PUCCH), and UCI includes information such as HARQ, scheduling request (SR) and channel status information (CSI) (Sun paragraph 0053). Thus, the set of resources for UCI comprises resources for SR, CSI feedback or HARQ], and wherein the set of reserved resources includes a set of resource blocks of a TTI having the first TTI duration [Dinan and Sun disclose that periodic CSI reports may be transmitted on PUCCH in subframes with or without PUSCH allocation (Dinan paragraph 0036). This indicates that a subframe (i.e. a TTI) is available for CSI reporting. Dinan also discloses that a subframe (i.e. a TTI) is used for transmitting UCI on PUCCH or PUSCH depending on configuration of PUSCH and PUCCH (Dinan paragraph 0044), which also indicates that the resources of subframe are used for transmitting UCI. The first TTI duration may correspond to the subframe 202 (out of 10 ms radio frame 201 divided into ten equally sized subframes) (Dinan Figure 2, paragraph 0011). Sun Figure 10 shows examples of resource blocks with different subcarrier spacing and subframe duration (i.e. the duration of physical resource block – PRB) (Sun paragraph 0074). As shown in Sun Figure 11B, a particular subcarrier spacing can be configured and uplink control information (i.e. UCI) can be transmitted on the configured subcarrier (Sun paragraph 0076). Since a subcarrier spacing configuration is related to a particular subframe duration (as shown in Figure 10 and paragraph 0074), this also indicates that resources reserved for UCI comprises resource blocks of a TTI having the first TTI duration (i.e. a particular subframe duration)]. In addition, the same motivation is used as the rejection of claim 12.

Regarding claim 15, Dinan and Sun disclose the apparatus of claim 12. Dinan and Sun further disclose wherein the set of reserved resources is based at least in part on a number UEs for which the set of reserved resources is allocated [Sun Figure 21 shows some examples of PUCCH resources. A resource from a resource pool is chosen for PUCCH or PRACH corresponding to information coming from different UEs (Sun paragraph 0092). As different UE may pass different channels, different resource groups can be designed for UE in different channel conditions (Sun paragraph 0092). Above teachings of Sun indicate that the resources are reserved for uplink information based in part on the information received from a number of UEs]. In addition, the same motivation is used as the rejection of claim 12. 

Regarding claim 18, Dinan and Sun disclose the apparatus of claim 15. Dinan and Sun further disclose regarding transmitting to the UE signaling indicating that a TTI having the first TTI duration is reserved for CSI reporting [Dinan and Sun already disclose regarding transmitting periodic CSI reporting on PUCCH in subframes with or without PUSCH allocation (Dinan paragraph 0036). This indicates that a subframe (i.e. a TTI) is available for CSI reporting. The first TTI duration may correspond to the subframe 202 (out of 10 ms radio frame 201 divided into ten equally sized subframes) (Dinan Figure 2, paragraph 0011). Sun Figure 10 shows examples of resource blocks with different subcarrier spacing and subframe duration (i.e. the duration of physical resource block – PRB) (Sun paragraph 0074). As shown in Sun Figure 11B, a particular subcarrier spacing can be configured and uplink control information can be transmitted on the configured subcarrier (Sun paragraph 0076). Since a subcarrier spacing configuration is related to a particular subframe duration (as shown in Figure 10 and paragraph 0074), this also indicates determining a particular TTI (subframe duration) for CSI reporting and transmitting the signaling]. In addition, the same motivation is used as the rejection of claim 15.

Regarding claim 20, Dinan discloses an apparatus for wireless communication, comprising:
means for determining a set of resources reserved for uplink control information (UCI) [Dinan Figure 4 shows an example block diagram of a base station (401) and a wireless device (406), which include communication interfaces (402, 407) and wireless communication link 411 (Dinan Figure 4 and paragraph 0017). Dinan paragraph 0044: UCI may be transmitted in a subframe]; and
Means for receiving at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first [Dinan discloses regarding channel state information transmission in wireless communication system (Dinan paragraph 0008). Figure 4 shows an example block diagram of a base station (401) and a wireless device (406), which include communication interfaces (402, 407) and wireless communication link 411 (Dinan Figure 4 and paragraph 0017). Dinan discloses that the CSI is transmitted for all serving cells and depending on the device configuration, it may transmit periodic CSI reporting on PUCCH in subframes with or without PUSCH (Physical uplink shared channel) allocation (Dinan paragraph 0036). The uplink channel (PUCCH) may be mapped to a control channel resource (Dinan paragraph 0034), and the time and frequency resources used by the device to report CSI may be controlled by the base station (Dinan paragraph 0035) (i.e. CSI reporting on resources of the set of reserved resources). A subframe is a transmission time interval (See Figure 2 for an example of radio frame timing). Thus, above teachings of Dinan disclose that a device is configured to report CSI for all configured cells on an uplink channel in a TTI - which means that the device has determined the CSI for a communication link served by the cell, and the link uses a TTI or a subframe (as shown in the Figure 2 example of a radio frame). Dinan further discloses that the communication system may include one or more carriers, and different subframe durations such as 1 ms, 2 ms, and 5 ms may also be supported (Dinan paragraph 0011). This indicates that the system supports operation with a first TTI duration (i.e. a subframe with 1 ms duration) and a second TTI (a subframe with 2 or 4 ms duration) that is greater than the first TTI duration. As shown in Dinan Figure 2, a subframe (TTI duration) includes two slots].
Although Dinan discloses regarding transmitting UCI (see above); Dinan does not expressly disclose means for determining a set of resources reserved for UCI.
However, in the same or similar field of invention, Sun discloses that uplink control information (UCI) is transmitted in physical uplink control channel (PUCCH) (Sun paragraph 0053). Sun also discloses that some resources in PUCCH can be reserved for contention based uplink transmission. Within certain PRB (physical resource block) – e.g. PRB m01 - some codes may be reserved for contention information and also for HARQ, CSI feedback or SR with configured or pre-known resource (see Sun paragraph 0092). Reserving resources for contention based uplink transmission is same as determining a set of resources reserved for UCI.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan to have the feature of means for determining a set of resources reserved for UCI; as taught by Sun. The suggestion/motivation would have been to provide more efficient communication system for handling different uplink channels from different UEs (Sun paragraphs 0003-0005).

Regarding claim 22, Dinan and Sun disclose the apparatus of claim 20. Dinan and Sun further disclose wherein the set of reserved resources includes resources reserved for a scheduling request (SR), the CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof [Sun discloses that some resources in PUCCH can be reserved for contention based uplink transmission. Within certain PRB (physical resource block) – e.g. PRB m01 - some codes may be reserved for contention information and also for HARQ, CSI feedback or SR with configured or pre-known resource (see Sun paragraph 0092). Sun also discloses that uplink control information (UCI) is transmitted in physical uplink control channel (PUCCH), and UCI includes information such as HARQ, scheduling request (SR) and channel status information (CSI) (Sun paragraph 0053). Thus, the set of resources for UCI comprises resources for SR, CSI feedback or HARQ], and wherein the set of reserved resources includes a set of resource blocks of a TTI having the first TTI duration [Dinan and Sun disclose that periodic CSI reports may be transmitted on PUCCH in subframes with or without PUSCH allocation (Dinan paragraph 0036). This indicates that a subframe (i.e. a TTI) is available for CSI reporting. Dinan also discloses that a subframe (i.e. a TTI) is used for transmitting UCI on PUCCH or PUSCH depending on configuration of PUSCH and PUCCH (Dinan paragraph 0044), which also indicates that the resources of subframe are used for transmitting UCI. The first TTI duration may correspond to the subframe 202 (out of 10 ms radio frame 201 divided into ten equally sized subframes) (Dinan Figure 2, paragraph 0011). Sun Figure 10 shows examples of resource blocks with different subcarrier spacing and subframe duration (i.e. the duration of physical resource block – PRB) (Sun paragraph 0074). As shown in Sun Figure 11B, a particular subcarrier spacing can be configured and uplink control information (i.e. UCI) can be transmitted on the configured subcarrier (Sun paragraph 0076). Since a subcarrier spacing configuration is related to a particular subframe duration (as shown in Figure 10 and paragraph 0074), this also indicates that resources reserved for UCI comprises resource blocks of a TTI having the first TTI duration (i.e. a particular subframe duration)]. In addition, the same motivation is used as the rejection of claim 20. 

Regarding claim 23, Dinan and Sun disclose the apparatus of claim 20. Dinan and Sun further disclose wherein the set of reserved resources is based at least in part on a number UEs for which the set of reserved resources is allocated [Sun Figure 21 shows some examples of PUCCH resources. A resource from a resource pool is chosen for PUCCH or PRACH corresponding to information coming from different UEs (Sun paragraph 0092). As different UE may pass different channels, different resource groups can be designed for UE in different channel conditions (Sun paragraph 0092). Above teachings of Sun indicate that the resources are reserved for uplink information based in part on the information received from a number of UEs]. In addition, the same motivation is used as the rejection of claim 20. 

Regarding claim 26, Dinan and Sun disclose the apparatus of claim 23. Dinan and Sun further disclose regarding transmitting to the UE signaling indicating that a TTI having the first TTI duration is reserved for CSI reporting [Dinan and Sun already disclose regarding transmitting periodic CSI reporting on PUCCH in subframes with or without PUSCH allocation (Dinan paragraph 0036). This indicates that a subframe (i.e. a TTI) is available for CSI reporting. The first TTI duration may correspond to the subframe 202 (out of 10 ms radio frame 201 divided into ten equally sized subframes) (Dinan Figure 2, paragraph 0011). Sun Figure 10 shows examples of resource blocks with different subcarrier spacing and subframe duration (i.e. the duration of physical resource block – PRB) (Sun paragraph 0074). As shown in Sun Figure 11B, a particular subcarrier spacing can be configured and uplink control information can be transmitted on the configured subcarrier (Sun paragraph 0076). Since a subcarrier spacing configuration is related to a particular subframe duration (as shown in Figure 10 and paragraph 0074), this also indicates determining a particular TTI (subframe duration) for CSI reporting and transmitting the signaling]. In addition, the same motivation is used as the rejection of claim 23.

Regarding claim 28, Dinan discloses a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to [Dinan Figure 4 shows an example block diagram of a base station (401) and a wireless device (406), which include communication interfaces (402, 407) and wireless communication link 411 (Dinan Figure 4 and paragraph 0017). The base station and wireless device also include a processor (403, 408), program code instructions (405, 410) stored in non-transitory memory (404, 409) and executable by the processor (Dinan paragraph 0017). Example embodiments may also comprise a non-transitory tangible computer readable media comprising instructions executable by one or more of processors to cause to transmit CSI (Dinan paragraph 0077)]:
Determine a set of resources reserved for uplink control information (UCI) [Dinan paragraph 0044: UCI may be transmitted in a subframe]; and
Receive at least one of a report with channel state information (CSI), a request for resources on which to send a CSI report, or signaling that indicates a change in CSI on resources of the set of reserved resources from a user equipment (UE), during a first transmission time interval (TTI) duration in a system that supports operation with the first TTI duration and a second TTI duration that is greater than the first [Dinan discloses regarding channel state information transmission in wireless communication system (Dinan paragraph 0008). Figure 4 shows an example block diagram of a base station (401) and a wireless device (406), which include communication interfaces (402, 407) and wireless communication link 411 (Dinan Figure 4 and paragraph 0017). Dinan discloses that the CSI is transmitted for all serving cells and depending on the device configuration, it may transmit periodic CSI reporting on PUCCH in subframes with or without PUSCH (Physical uplink shared channel) allocation (Dinan paragraph 0036). The uplink channel (PUCCH) may be mapped to a control channel resource (Dinan paragraph 0034), and the time and frequency resources used by the device to report CSI may be controlled by the base station (Dinan paragraph 0035) (i.e. CSI reporting on resources of the set of reserved resources). A subframe is a transmission time interval (See Figure 2 for an example of radio frame timing). Thus, above teachings of Dinan disclose that a device is configured to report CSI for all configured cells on an uplink channel in a TTI - which means that the device has determined the CSI for a communication link served by the cell, and the link uses a TTI or a subframe (as shown in the Figure 2 example of a radio frame). Dinan further discloses that the communication system may include one or more carriers, and different subframe durations such as 1 ms, 2 ms, and 5 ms may also be supported (Dinan paragraph 0011). This indicates that the system supports operation with a first TTI duration (i.e. a subframe with 1 ms duration) and a second TTI (a subframe with 2 or 4 ms duration) that is greater than the first TTI duration. As shown in Dinan Figure 2, a subframe (TTI duration) includes two slots]. 
Although Dinan discloses regarding transmitting UCI (see above); Dinan does not expressly disclose determining a set of resources reserved for UCI.
However, in the same or similar field of invention, Sun discloses that uplink control information (UCI) is transmitted in physical uplink control channel (PUCCH) (Sun paragraph 0053). Sun also discloses that some resources in PUCCH can be reserved for contention based uplink transmission. Within certain PRB (physical resource block) – e.g. PRB m01 - some codes may be reserved for contention information and also for HARQ, CSI feedback or SR with configured or pre-known resource (see Sun paragraph 0092). Reserving resources for contention based uplink transmission is same as determining a set of resources reserved for UCI.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan to have the feature of determining a set of resources reserved for UCI; as taught by Sun. The suggestion/motivation would have been to provide more efficient communication system for handling different uplink channels from different UEs (Sun paragraphs 0003-0005).

Regarding claim 30, Dinan and Sun disclose the apparatus of claim 28. Dinan and Sun further disclose wherein the set of reserved resources includes resources reserved for a scheduling request (SR), the CSI report, or hybrid automatic repeat request (HARQ) feedback, or any combination thereof [Sun discloses that some resources in PUCCH can be reserved for contention based uplink transmission. Within certain PRB (physical resource block) – e.g. PRB m01 - some codes may be reserved for contention information and also for HARQ, CSI feedback or SR with configured or pre-known resource (see Sun paragraph 0092). Sun also discloses that uplink control information (UCI) is transmitted in physical uplink control channel (PUCCH), and UCI includes information such as HARQ, scheduling request (SR) and channel status information (CSI) (Sun paragraph 0053). Thus, the set of resources for UCI comprises resources for SR, CSI feedback or HARQ], and wherein the set of reserved resources includes a set of resource blocks of a TTI having the first TTI duration [Dinan and Sun disclose that periodic CSI reports may be transmitted on PUCCH in subframes with or without PUSCH allocation (Dinan paragraph 0036). This indicates that a subframe (i.e. a TTI) is available for CSI reporting. Dinan also discloses that a subframe (i.e. a TTI) is used for transmitting UCI on PUCCH or PUSCH depending on configuration of PUSCH and PUCCH (Dinan paragraph 0044), which also indicates that the resources of subframe are used for transmitting UCI. The first TTI duration may correspond to the subframe 202 (out of 10 ms radio frame 201 divided into ten equally sized subframes) (Dinan Figure 2, paragraph 0011). Sun Figure 10 shows examples of resource blocks with different subcarrier spacing and subframe duration (i.e. the duration of physical resource block – PRB) (Sun paragraph 0074). As shown in Sun Figure 11B, a particular subcarrier spacing can be configured and uplink control information (i.e. UCI) can be transmitted on the configured subcarrier (Sun paragraph 0076). Since a subcarrier spacing configuration is related to a particular subframe duration (as shown in Figure 10 and paragraph 0074), this also indicates that resources reserved for UCI comprises resource blocks of a TTI having the first TTI duration (i.e. a particular subframe duration)]. In addition, the same motivation is used as the rejection of claim 28. 

Claims 3, 13, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Sun, and further in view of Yang et al. (US 2015/0156764; provided in Applicant’s IDS dated 10/23/2020, hereinafter Yang). 

Regarding claim 3, Dinan and Sun disclose the method of claim 2. Although Dinan and Sun disclose regarding transmitting signaling that indicates the set of reserved resources (see rejection of claim 2); Dinan and Sun do not expressly disclose wherein the signaling that indicates the set of reserved resources includes a downlink grant.
However, in the same or similar field of invention, Yang discloses that in some cases PUSCH (uplink shared channel) resources may be used for UCI transmission (Yang paragraph 0160). The UCI PUSCH resources may be allocated by RRC signaling, and may be indicated by a specific field of DL grant (i.e. downlink grant) (Yang paragraph 0161). Thus, the signaling (that indicates UCI resources) comprises a downlink grant. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan and Sun to have the feature of wherein the signaling that indicates the set of reserved resources includes a downlink grant; as taught by Yang. The suggestion/motivation would have been to efficiently transmit/receive control information in inter-site carrier aggregation environment (Yang paragraph 0011).

Regarding claim 13, Dinan and Sun disclose the apparatus of claim 12. Dinan and Sun further disclose regarding transmitting signaling that indicates the set of reserved resources to the UE [Dinan discloses that the PUCCH resources for CSI and SR may be assigned through signaling such as RRC (Dinan paragraph 0034). CSI and SR comprise uplink control information. Sun also discloses that the UE gets the downlink and uplink assignment information and other control information from downlink control channel (Sun paragraph 0052); and uplink control information is transmitted in uplink control channel, which includes SR, CSI and HARQ (Sun paragraph 0052)].
Dinan and Sun do not expressly disclose wherein the signaling that indicates the set of reserved resources includes a downlink grant.
However, in the same or similar field of invention, Yang discloses that in some cases PUSCH (uplink shared channel) resources may be used for UCI transmission (Yang paragraph 0160). The UCI PUSCH resources may be allocated by RRC signaling, and may be indicated by a specific field of DL grant (i.e. downlink grant) (Yang paragraph 0161). Thus, the signaling (that indicates UCI resources) comprises a downlink grant. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan and Sun to have the feature of wherein the signaling that indicates the set of reserved resources includes a downlink grant; as taught by Yang. The suggestion/motivation would have been to efficiently transmit/receive control information in inter-site carrier aggregation environment (Yang paragraph 0011).

Regarding claim 21, Dinan and Sun disclose the apparatus of claim 20. Dinan and Sun further disclose regarding transmitting signaling that indicates the set of reserved resources to the UE [Dinan discloses that the PUCCH resources for CSI and SR may be assigned through signaling such as RRC (Dinan paragraph 0034). CSI and SR comprise uplink control information. Sun also discloses that the UE gets the downlink and uplink assignment information and other control information from downlink control channel (Sun paragraph 0052); and uplink control information is transmitted in uplink control channel, which includes SR, CSI and HARQ (Sun paragraph 0052)].
Dinan and Sun do not expressly disclose wherein the signaling that indicates the set of reserved resources includes a downlink grant.
However, in the same or similar field of invention, Yang discloses that in some cases PUSCH (uplink shared channel) resources may be used for UCI transmission (Yang paragraph 0160). The UCI PUSCH resources may be allocated by RRC signaling, and may be indicated by a specific field of DL grant (i.e. downlink grant) (Yang paragraph 0161). Thus, the signaling (that indicates UCI resources) comprises a downlink grant. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan and Sun to have the feature of wherein the signaling that indicates the set of reserved resources includes a downlink grant; as taught by Yang. The suggestion/motivation would have been to efficiently transmit/receive control information in inter-site carrier aggregation environment (Yang paragraph 0011).

Regarding claim 29, Dinan and Sun disclose the non-transitory computer-readable medium of claim 28. Dinan and Sun further disclose regarding transmitting signaling that indicates the set of reserved resources to the UE [Dinan discloses that the PUCCH resources for CSI and SR may be assigned through signaling such as RRC (Dinan paragraph 0034). CSI and SR comprise uplink control information. Sun also discloses that the UE gets the downlink and uplink assignment information and other control information from downlink control channel (Sun paragraph 0052); and uplink control information is transmitted in uplink control channel, which includes SR, CSI and HARQ (Sun paragraph 0052)].
Dinan and Sun do not expressly disclose wherein the signaling that indicates the set of reserved resources includes a downlink grant.
However, in the same or similar field of invention, Yang discloses that in some cases PUSCH (uplink shared channel) resources may be used for UCI transmission (Yang paragraph 0160). The UCI PUSCH resources may be allocated by RRC signaling, and may be indicated by a specific field of DL grant (i.e. downlink grant) (Yang paragraph 0161). Thus, the signaling (that indicates UCI resources) comprises a downlink grant. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan and Sun to have the feature of wherein the signaling that indicates the set of reserved resources includes a downlink grant; as taught by Yang. The suggestion/motivation would have been to efficiently transmit/receive control information in inter-site carrier aggregation environment (Yang paragraph 0011).

Claims 7, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Sun, and further in view of Kim et al. (US 2011/0216713; provided in Applicant’s IDS dated 10/23/2020, hereinafter Kim). 

Regarding claim 7, Dinan and Sun disclose the method of claim 6. Dinan and Sun do not expressly disclose wherein the number of UEs includes coherent users or non-coherent users, or both.
However, in the same or similar field of invention, Kim discloses a method for configuring uplink control channel for transmission of scheduling request (Kim paragraph 0013). The scheduling request may be operated in a non-coherent or in a coherent method by allocating a reference signal for the request to some symbols (Kim paragraph 0166). Figure 23 shows orthogonal code indexes that can be allocated in a resource block for a scheduling request (Kim paragraph 0169 and Figure 23). In the example shown in Figure 23, if a resource block is entirely allocated to a scheduling request, the number of UEs multiplexed can be as many as 42 according to a non-coherent method (Kim paragraph 0170). This shows that the number of UEs in this example correspond to non-coherent type users for the resource allocation as shown. In other words, the resource allocation for uplink control channel is related to a number of UEs comprising non-coherent users.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan and Sun to have the feature of wherein the number of UEs includes coherent users or non-coherent users, or both; as taught by Kim. The suggestion/motivation would have been to transmitting scheduling request without interference with other control signals on the same channel [Kim paragraph 0015].

Regarding claim 16, Dinan and Sun disclose the apparatus of claim 15. Dinan and Sun do not expressly disclose wherein the number of UEs includes coherent users or non-coherent users, or both.
However, in the same or similar field of invention, Kim discloses a method for configuring uplink control channel for transmission of scheduling request (Kim paragraph 0013). The scheduling request may be operated in a non-coherent or in a coherent method by allocating a reference signal for the request to some symbols (Kim paragraph 0166). Figure 23 shows orthogonal code indexes that can be allocated in a resource block for a scheduling request (Kim paragraph 0169 and Figure 23). In the example shown in Figure 23, if a resource block is entirely allocated to a scheduling request, the number of UEs multiplexed can be as many as 42 according to a non-coherent method (Kim paragraph 0170). This shows that the number of UEs in this example correspond to non-coherent type users for the resource allocation as shown. In other words, the resource allocation for uplink control channel is related to a number of UEs comprising non-coherent users.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan and Sun to have the feature of wherein the number of UEs includes coherent users or non-coherent users, or both; as taught by Kim. The suggestion/motivation would have been to transmitting scheduling request without interference with other control signals on the same channel [Kim paragraph 0015].

Regarding claim 24, Dinan and Sun disclose the apparatus of claim 23. Dinan and Sun do not expressly disclose wherein the number of UEs includes coherent users or non-coherent users, or both.
However, in the same or similar field of invention, Kim discloses a method for configuring uplink control channel for transmission of scheduling request (Kim paragraph 0013). The scheduling request may be operated in a non-coherent or in a coherent method by allocating a reference signal for the request to some symbols (Kim paragraph 0166). Figure 23 shows orthogonal code indexes that can be allocated in a resource block for a scheduling request (Kim paragraph 0169 and Figure 23). In the example shown in Figure 23, if a resource block is entirely allocated to a scheduling request, the number of UEs multiplexed can be as many as 42 according to a non-coherent method (Kim paragraph 0170). This shows that the number of UEs in this example correspond to non-coherent type users for the resource allocation as shown. In other words, the resource allocation for uplink control channel is related to a number of UEs comprising non-coherent users.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan and Sun to have the feature of wherein the number of UEs includes coherent users or non-coherent users, or both; as taught by Kim. The suggestion/motivation would have been to transmitting scheduling request without interference with other control signals on the same channel [Kim paragraph 0015].

Claims 8, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Sun, and further in view of Novak et al. (US 2020/0015216, hereinafter Novak). 

Regarding claim 8, Dinan and Sun disclose the method of claim 6. Sun further discloses examples of PUCCH resources. A resource from a resource pool is chosen for PUCCH or PRACH corresponding to information coming from different UEs (Sun paragraph 0092 and Figures 2, 21). 
Dinan and Sun do not expressly disclose wherein the set of reserved resources is periodically allocated to different UEs within the system.
However, in the same or similar field of invention, Novak discloses periodically re-occurring allocation for different UEs, and resources may be allocated via RRC message to UE2, UE2 (Novak paragraph 0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan and Sun to have the feature of wherein the set of reserved resources is periodically allocated to different UEs within the system, as taught by Novak. The suggestion/motivation would have been to significantly enhance performance in the network (Novak paragraph 0004). 

Regarding claim 17, Dinan and Sun disclose the apparatus of claim 15. Sun further discloses examples of PUCCH resources. A resource from a resource pool is chosen for PUCCH or PRACH corresponding to information coming from different UEs (Sun paragraph 0092 and Figures 2, 21). 
Dinan and Sun do not expressly disclose wherein the set of reserved resources is periodically allocated to different UEs within the system.
However, in the same or similar field of invention, Novak discloses periodically re-occurring allocation for different UEs, and resources may be allocated via RRC message to UE2, UE2 (Novak paragraph 0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan and Sun to have the feature of wherein the set of reserved resources is periodically allocated to different UEs within the system, as taught by Novak. The suggestion/motivation would have been to significantly enhance performance in the network (Novak paragraph 0004).

Regarding claim 25, Dinan and Sun disclose the apparatus of claim 23. Sun further discloses examples of PUCCH resources. A resource from a resource pool is chosen for PUCCH or PRACH corresponding to information coming from different UEs (Sun paragraph 0092 and Figures 2, 21). 
Dinan and Sun do not expressly disclose wherein the set of reserved resources is periodically allocated to different UEs within the system.
However, in the same or similar field of invention, Novak discloses periodically re-occurring allocation for different UEs, and resources may be allocated via RRC message to UE2, UE2 (Novak paragraph 0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan and Sun to have the feature of wherein the set of reserved resources is periodically allocated to different UEs within the system, as taught by Novak. The suggestion/motivation would have been to significantly enhance performance in the network (Novak paragraph 0004).

Claims 10-11, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Sun, and further in view of Langereis et al. (US 2016/0345352, hereinafter Langereis). 

Regarding claim 10, Dinan and Sun disclose the method of claim 6. Dinan further discloses that a PUSCH transmission may correspond to a random access response grant (Dinan paragraph 0044); which would imply that a random access message has been received. Dinan and Sun do not expressly disclose regarding receiving a random access channel (RACH) message from the UE; and transmitting message responsive to the RACH message to the UE, wherein the responsive message indicates the set of reserved resources. 
However, in the same or similar field of invention, Langereis discloses random access procedures (Figures 13 and 14) where a random access preamble is received by the base station (Figure 13, 13-2), and the base station sends a random access response (Figure 13, 13-3) (Langereis Figure 13, paragraph 0083). The base station includes resources to be used by the UE in the grant or downlink assignment (Langereis paragraph 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan and Sun to have the features of receiving a random access channel (RACH) message from the UE; and transmitting message responsive to the RACH message to the UE, wherein the responsive message indicates the set of reserved resources; as taught by Langereis. The suggestion/motivation would have been to improve throughput, reduce latency and increase system capacity (Langereis paragraphs 0009 and 0019). 

Regarding claim 11, Dinan, Sun and Langereis disclose the method of claim 10. Dinan, Sun and Langereis further disclose regarding transmitting to a different UE signaling that indicates a reassignment of the reserved resources [Langereis discloses that previously assigned resources may be reassigned to another UE when a MAC message includes a control element CE with assign/revoke field set to a different value (Langereis paragraph 0109)]. In addition, the same motivation is used as the rejection of claim 10. 

Regarding claim 19, Dinan and Sun disclose the apparatus of claim 15. Dinan further discloses that a PUSCH transmission may correspond to a random access response grant (Dinan paragraph 0044); which would imply that a random access message has been received. Dinan and Sun do not expressly disclose regarding receiving a random access channel (RACH) message from the UE; and transmitting message responsive to the RACH message to the UE, wherein the responsive message indicates the set of reserved resources. 
However, in the same or similar field of invention, Langereis discloses random access procedures (Figures 13 and 14) where a random access preamble is received by the base station (Figure 13, 13-2), and the base station sends a random access response (Figure 13, 13-3) (Langereis Figure 13, paragraph 0083). The base station includes resources to be used by the UE in the grant or downlink assignment (Langereis paragraph 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan and Sun to have the features of receiving a random access channel (RACH) message from the UE; and transmitting message responsive to the RACH message to the UE, wherein the responsive message indicates the set of reserved resources; as taught by Langereis. The suggestion/motivation would have been to improve throughput, reduce latency and increase system capacity (Langereis paragraphs 0009 and 0019).

Regarding claim 27, Dinan and Sun disclose the apparatus of claim 23. Dinan further discloses that a PUSCH transmission may correspond to a random access response grant (Dinan paragraph 0044); which would imply that a random access message has been received. Dinan and Sun do not expressly disclose regarding receiving a random access channel (RACH) message from the UE; and transmitting message responsive to the RACH message to the UE, wherein the responsive message indicates the set of reserved resources. 
However, in the same or similar field of invention, Langereis discloses random access procedures (Figures 13 and 14) where a random access preamble is received by the base station (Figure 13, 13-2), and the base station sends a random access response (Figure 13, 13-3) (Langereis Figure 13, paragraph 0083). The base station includes resources to be used by the UE in the grant or downlink assignment (Langereis paragraph 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan and Sun to have the features of receiving a random access channel (RACH) message from the UE; and transmitting message responsive to the RACH message to the UE, wherein the responsive message indicates the set of reserved resources; as taught by Langereis. The suggestion/motivation would have been to improve throughput, reduce latency and increase system capacity (Langereis paragraphs 0009 and 0019).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414